 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 1 of 19 Page ID #:1




 1   LAW OFFICES OF DALE K. GALIPO
     Dale K. Galipo (Bar No. 144074)
 2   dalekgalipo@yahoo.com
     Eric Valenzuela (Bar No. 284500)
 3   evalenzuela@galipolaw.com
     21800 Burbank Boulevard, Suite 310
 4   Woodland Hills, California 91367
     Telephone: (818) 347-3333
 5   Facsimile: (818) 347-4118
 6
     Attorneys for Plaintiff
 7

 8
                          UNITED STATES DISTRICT COURT FOR THE
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11

12     AGUSTIN MARTINEZ,                                       Case No.: 2:21-cv-5263
                      Plaintiff,                               COMPLAINT FOR DAMAGES
13
                            vs.                                1. Unreasonable Search and Seizure
14                                                             —Excessive Force (42 U.S.C. § 1983)
15     CITY OF ONTARIO; and DOES 1-10,                         2. Unreasonable Search and Seizure
       inclusive,                                              —Denial of Medical Care (42 U.S.C. §
16                                                             1983)
                     Defendants.
17                                                             3. Municipal Liability—
                                                               Unconstitutional Custom, Practice, or
18                                                             Policy (42 U.S.C. § 1983)
                                                               4. Municipal Liability—Ratification
19                                                             (42 U.S.C. § 1983)
                                                               5. Municipal Liability—Failure to
20                                                             Train (42 U.S.C. § 1983)
21                                                             6. Battery (Wrongful Death)
                                                               7. Negligence (Wrongful Death)
22                                                             8.    Violation of Bane Act (Cal. Civil Code
                                                               § 52.1)
23

24                                                             DEMAND FOR JURY TRIAL
25
26


                                                           1
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 2 of 19 Page ID #:2




 1
                                      COMPLAINT FOR DAMAGES
 2
     1.       Plaintiff AGUSTIN MARTINEZ for his complaint against Defendants CITY
 3
     OF ONATARIO, and DOES 1-10, inclusive, alleges as follows:
 4
                                               INTRODUCTION
 5
     2.       This civil rights action seeks compensatory and punitive damages from
 6
     Defendants for violating various rights under the United States Constitution in
 7
     connection with the police shooting of Plaintiff, AGUSTIN MARTINEZ.
 8
                                                     PARTIES
 9
     3.     At all relevant times, AGUSTIN MARTINEZ (“PLAINTIFF”) was an individual
10
     residing in County of San Bernardino, California.
11
     4.     At all relevant times, Defendant CITY OF ONTARIO (“CITY”) is and was a
12
     duly organized public entity, form unknown, existing under the laws of the State of
13
     California. At all relevant times, CITY was the employer of Defendants DOES 1-5,
14
     who were CITY police officers, and DOES 6-10 who were supervisorial officers,
15
     managerial and policymaking employees of the CITY Police Department. On
16
     information and belief, at all relevant times, DOES 1-10 were residents of County of
17
     San Bernardino, California. DOES 1-10 are sued in their individual capacity for
18
     damages only.
19
     5.     At all relevant times, Defendants DOES 1-10 were duly authorized employees
20
     and agents of CITY, who were acting under color of law within the course and scope of
21
     their respective duties as police officers and with the complete authority and ratification
22
     of their principal, Defendant CITY.
23
     6.     At all relevant times, Defendants DOES 1-10 were duly appointed officers and/or
24
     employees or agents of CITY, subject to oversight and supervision by CITY’s elected
25
     and non-elected officials.
26
     7.     In doing the acts and failing and omitting to act as hereinafter described,

                                                           2
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 3 of 19 Page ID #:3




 1
     Defendants DOES 1-10 were acting on the implied and actual permission and consent
 2
     of CITY.
 3
     8.     At all times mentioned herein, each and every CITY defendant was the agent of
 4
     each and every other CITY defendant and had the legal duty to oversee and supervise
 5
     the hiring, conduct and employment of each and every CITY defendant.
 6
     9.     The true names of defendants DOES 1 through 10, inclusive, are unknown to
 7
     Plaintiff, who therefore sues these defendants by such fictitious names. Plaintiff will
 8
     seek leave to amend this complaint to show the true names and capacities of these
 9
     defendants when they have been ascertained. Each of the fictitious named defendants is
10
     responsible in some manner for the conduct and liabilities alleged herein.
11
                                       JURISDICTION AND VENUE
12
     10.      This civil action is brought for the redress of alleged deprivations of
13
     constitutional rights as protected by 42 U.S.C. §§ 1983, 1985, 1986, 1988, and the
14
     Fourth Amendment of the United States Constitution. Jurisdiction is founded on
15
     28 U.S.C. §§ 1331, 1343, and 1367.
16
     11.      Venue is proper in this Court under 28 U.S.C. § 1391(b), because Defendants
17
     reside in, and all incidents, events, and occurrences giving rise to this action occurred
18
     in, the County of San Bernardino, California.
19
                        FACTS COMMON TO ALL CLAIMS FOR RELIEF
20
     12.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1 through
21
     11 of this Complaint with the same force and effect as if fully set forth herein.
22
     13.    On July 19, 2019, at approximately 11:30 a.m., PLAINTIFF was shot while he
23
     was in his car by members of the Ontario Police Department (“OPD”). PLAINTIFF
24
     was on or near the driveway of his home in the City of Fontana, California at the time
25
     of the shooting.
26


                                                           3
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 4 of 19 Page ID #:4




 1
     14.    While driving his car on or near his driveway, the involved OPD officers CITY
 2
     police officers discharged their firearms at PLAINTIFF, causing an incapacitated
 3
     PLAINTIFF to immediately lose control of his vehicle.
 4
     15.    PLAINTIFF never struck any of the involved officers, or anyone else with his
 5
     vehicle, nor did he attempt to do so. Further, PLAINTIFF never intentionally struck the
 6
     involved officers’ vehicles, or anyone else’s vehicle, with his car.
 7
     16.    The involved OPD officers discharged their firearms at the PLAINTIFF despite
 8
     the fact that he posed no imminent threat of death or serious bodily injury to anyone.
 9
     17.    PLAINTIFF, who was unarmed, was struck by the bullets fired by the involved
10
     OPD officers, causing PLAINTIFF serious physical and emotional injuries. Further,
11
     PLAINTIFF is permanently paralyzed as a result of the gunshot wounds he sustained.
12
     Further, PLAINTIFF was shot in the face which makes speaking, breathing and eating
13
     extremely difficult. Moreover, PLAINTIFF required numerous surgeries due to his
14
     injuries and is expected to require additional surgeries in the future.
15
     18.    PLAINTIFF was inside his vehicle and at least some of the involved OPD
16
     officers were on foot at the time of the shooting.
17
     19.    At no point during this incident did PLAINTIFF cause serious bodily injury to
18
     the involved police officers or anyone else.
19
     20.    At the time of the shooting, the involved OPD officers were not in danger of
20
     being struck by PLAINTIFF’s car he was driving, nor was anyone else. The involved
21
     officers were able to and did in fact move out of the way of the PLAINTIFF’s vehicle.
22
     21.    The involved OPD officers are trained not to place themselves in the path of a
23
     vehicle which they are trying to stop and if they find themselves in the path of a vehicle
24
     they are trying to stop, they are trained to get out of the way. Further, the involved
25
     OPD officers are trained that shooting at moving vehicles is highly disfavored because
26
     it rarely works in causing the vehicle to stop and is most likely to result in the driver of

                                                           4
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 5 of 19 Page ID #:5




 1
     the vehicle losing control of said vehicle, which would be a danger to the driver of the
 2
     vehicle, their passengers, the officers and the public in general. Further, the involved
 3
     officers were trained to have a clear backdrop or background when they are shooting
 4
     because of the likelihood that an innocent bystander may be shot. Here, the shooting
 5
     occurred in the residential area with people’s homes as the backdrop/background when
 6
     the officer’s where shooting.
 7
     22.    After being shot by the involved OPD officers, PLAINTIFF was bleeding
 8
     profusely. Despite PLAINTIFF’s obvious serious injuries, the involved OPD officers
 9
     did not timely summons medical attention for PLAINTIFF.
10
     23.    PLAINTIFF was unarmed and posed no imminent threat of death or serious
11
     physical injury to either the involved OPD officers or any other person if he was not
12
     immediately apprehended.
13
     24.    On information and belief, the involved OPD officers violated the OPD’s policy
14
     regarding shooting at moving vehicles.
15
     25.    During the incident, the involved OPD officers were acting under the color of law
16
     when they shot PLAINTIFF
17
     26.    On information and belief, CITY, including but not limited to, its police
18
     department, has an unofficial policy, practice and/or custom of finding almost all—if not
19
     all—of its officer involved shootings to be within policy, of not disciplining its officers
20
     involved in shootings, or not retraining or firing officers involved in shootings, and of not
21
     recommending criminal charges against their officers involved in shootings. As a result,
22
     officers involved in excessive uses of deadly force are allowed back to patrol the streets
23
     even though the CITY knows, or should know, that these officers have a propensity for
24
     using excessive deadly force against the citizens that the officers are supposed to protect
25
     and serve. Even when CITY officers have multiple uses of excessive force, including
26
     deadly force, on their record, these officers are not retrained, disciplined or fired, and

                                                           5
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 6 of 19 Page ID #:6




 1
     instead, their uses of force are routinely found to be within policy and a significant
 2
     number of people continue to be killed by CITY’s officers, with no sign of letting up.
 3
     27.    On information and belief, as a result of CITY’s policy, custom and/or practices,
 4
     officers know that if they use deadly excessive force against someone, they will not be
 5
     disciplined and their use of force will be found within policy, which results in a significant
 6
     number of CITY’s officers being involved in many shootings. This policy, custom and/or
 7
     practice was established by supervising and managerial employees of CITY, specifically,
 8
     those employees tasked with determining whether officer involved shootings fall within
 9
     policy, those employees responsible for disciplining, retraining, and firing employees
10
     who use excessive force, and for those employees responsible for making
11
     recommendations of criminal charges being filed against deputies who use excessive
12
     deadly force.
13
     28.    On information and belief, this policy, custom and/or practice has existed for at
14
     least the past 10 years, and existed well before PLAINTIFF was shot by the involved
15
     officers. This policy, custom and/or practice was established so that CITY’s officers do
16
     not bear the responsibility for the people that they use excessive deadly force against and
17
     to maintain the publics’ confidence in the CITY’s police department. This policy, custom
18
     and/or practice exists so that the public does not have such a negative perception of the
19
     CITY and its police department and so CITY’s employees can avoid the repercussions
20
     associated with using excessive deadly force against someone, including negative
21
     publicity, avoiding criminal prosecution and avoiding civil liability. A significant reason
22
     that this policy, custom and/or practice were established was to avoid CITY being liable,
23
     under a theory of vicarious liability, for the uses of excessive deadly force by its
24
     officers/employees. In other words, there is a large financial incentive for CITY to find
25
     most, if not all, of its officers’ uses of deadly force to be found within policy. If CITY
26
     would admit that their officers were at fault for using excessive deadly force, then CITY

                                                           6
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 7 of 19 Page ID #:7




 1
     is well aware of how much they would have to pay out for any associated litigation.
 2
                               FIRST CLAIM FOR RELIEF
 3           Unreasonable Search and Seizure—Excessive Force (42 U.S.C. § 1983)
                        (By All Plaintiff against Defendants DOES 1-5)
 4

 5   29.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1 through
 6   28 of this Complaint with the same force and effect as if fully set forth herein.
 7   30.    The involved OPD officers’ unjustified shooting deprived PLAINTIFF of his
 8   right to be secure in his person against unreasonable searches and seizures as
 9   guaranteed to PLAINTIFF under the Fourth Amendment to the United States
10   Constitution and applied to state actors by the Fourteenth Amendment.
11   31.    The unreasonable use of force by the involved OPD officers deprived
12   PLAINTIFF of his right to be secure in his person against unreasonable searches and
13   seizures as guaranteed to PLAINTIFF under the Fourth Amendment to the United
14   States Constitution and applied to state actors by the Fourteenth Amendment.
15   32.    As a result, PLAINTIFF suffered extreme pain and suffering, including
16   permanent paralysis, disfigurement and scarring. PLAINTIFF also suffered a loss of
17   income and earning capacity due to the injuries he sustained.
18   33.    As a result of the conduct of the involved OPD officers, they are liable for
19   PLAINTIFF’s injuries, either because they were integral participants in the excessive
20   force, or because they failed to intervene to prevent these violations.
21   34.    PLAINTIFF never verbally threatened the involved OPD officers or anyone else
22   prior to the shooting.
23   35.    The involved OPD officers violated the City police department’s policy regarding
24   shooting at moving vehicles.
25   36.    The conduct of the involved OPD officers was willful, wanton, malicious and
26   done with a reckless disregard for the rights and safety of PLAINTIFF and therefore
     warrants the imposition of exemplary and punitive damages against them.
                                                           7
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 8 of 19 Page ID #:8




 1
     37.    The excessive and unreasonable force used against PLAINTIFF deprived him of
 2
     his right to be secure in his person against unreasonable searches and seizures as
 3
     guaranteed to PLAINTIFF under the Fourth Amendment to the United States
 4
     Constitution and applied to state actors by the Fourteenth Amendment.
 5
     38.    Accordingly, the involved OPD officers each are liable to PLAINTIFF for
 6
     compensatory and punitive damages under 42 U.S.C. § 1983.
 7
     39.     PLAINTIFF is claiming past and future medical expenses, past and future pain
 8
     and suffering, past and future emotional distress and past and future loss of income.
 9
     PLAINTIFF is also seeking attorney fees under this claim for relief.
10
     40.    PLAINTIFF also seeks attorney fees under this claim.
11
                                     SECOND CLAIM FOR RELIEF
12
        Unreasonable Search and Seizure—Denial of Medical Care (42 U.S.C. § 1983)
13
                                 (By Plaintiff against Defendant DOES 1-5)
14
     41.    PLAINTIFF repeats and realleges each and every allegation in paragraphs 1
15
     through 40 of this Complaint with the same force and effect as if fully set forth herein.
16
     42.     The denial of medical care by the involved OPD officers deprived PLAINTIFF
17
     of his right to be secure in his person against unreasonable searches and seizures as
18
     guaranteed to PLAINTIFF under the Fourth Amendment to the United States
19
     Constitution and applied to state actors by the Fourteenth Amendment.
20
     43.    As a result, PLAINTIFF suffered extreme mental and physical pain and suffering
21
     and loss of income and earning capacity.
22
     44.    Defendants DOES 1-5 knew that failure to provide timely medical treatment to
23
     PLAINTIFF could result in further significant injury or the unnecessary and wanton
24
     infliction of pain, but disregarded that serious medical need, causing PLAINTIFF great
25
     bodily harm.
26


                                                           8
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
 Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 9 of 19 Page ID #:9




 1
     45.     After shooting PLAINTIFF multiple times, DOES 1-5 did not timely summons
 2
     medical attention for PLAINTIFF, who was bleeding profusely and had obvious serious
 3
     injuries.
 4
     46.     The conduct of Defendant DOES 1-5 was willful, wanton, malicious, and done
 5
     with reckless disregard for the rights and safety of PLAINTIFF and therefore warrants
 6
     the imposition of exemplary and punitive damages as to Defendant Does 1-5.
 7
     47.     PLAINTIFF is claiming past and future medical expenses, past and future pain
 8
     and suffering, past and future emotional distress and past and future loss of income.
 9
     PLAINTIFF is also seeking attorney fees under this claim for relief.
10

11
                                       THIRD CLAIM FOR RELIEF
12
           Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
13
                         (By Plaintiff against Defendants DOES 6-10 and CITY)
14
     48.     Plaintiff repeats and realleges each and every allegation in paragraphs 1 through
15
     47 of this Complaint with the same force and effect as if fully set forth herein.
16
     49.     On information and belief Defendant DOES 1-5’s shooting of PLAINTIFF, who
17
     was unarmed at the time of the shooting, who never attempted to strike anyone with the
18
     car he was driving and who never physically injured anyone during the incident, was
19
     found to be within CITY Police Department policy, despite violating CITY’s policy by
20
     shooting at a moving vehicle.
21
     50.      On information and belief Defendant DOES 1-5’s shooting of PLAINTIFF, who
22
     was unarmed at the time of the shooting, who never attempted to strike anyone with the
23
     car he was driving and who never physically injured anyone during the incident, was
24
     ratified by CITY Police Department supervisorial officers.
25
     51.      On information and belief Defendant DOES 1-5 were not disciplined for
26
     shooting PLAINTIFF, who was unarmed at the time of the shooting, who never

                                                           9
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 10 of 19 Page ID #:10




 1
     attempted to strike anyone with the car he was driving and who never physically injured
 2
     anyone during the incident.
 3
     52.    On and for some time prior to July 19, 2019 (and continuing to the present date)
 4
     Defendants DOES 6-10, deprived PLAINTIFF of the rights and liberties secured to him
 5
     by the Fourth Amendment to the United States Constitution, in that said defendants and
 6
     their supervising and managerial employees, agents, and representatives, acting with
 7
     gross negligence and with reckless and deliberate indifference to the rights and liberties
 8
     of the public in general, and of PLAINTIFF, and of persons in his class, situation and
 9
     comparable position in particular, knowingly maintained, enforced and applied an
10
     official recognized custom, policy, and practice of:
11
            (a)     Employing and retaining as police officers and other personnel, including
12
            DOES 1-5 whom Defendants DOES 6-10, at all times material herein knew or
13
            reasonably should have known had dangerous propensities for abusing their
14
            authority and for mistreating citizens by failing to follow written CITY Police
15
            Department policies;
16
            (b)     Of inadequately supervising, training, controlling, assigning, and
17
            disciplining CITY Police Officers, and other personnel, including DOES 1-5,
18
            who Defendant CITY knew or in the exercise of reasonable care should have
19
            known had the aforementioned propensities and character traits;
20
            (c)     By failing to adequately train officers, including DOES 1-5, and failing to
21
            institute appropriate policies, regarding constitutional procedures and practices
22
            for shooting at occupied vehicles and moving vehicles;
23
            (d)     By having and maintaining an unconstitutional policy, custom, and
24
            practice of using excessive force, including deadly force, which also is
25
            demonstrated by inadequate training regarding these subjects. The policies,
26


                                                           10
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 11 of 19 Page ID #:11




 1
            customs, and practices of DOES 6-10 and CITY, were done with a deliberate
 2
            indifference to individuals’ safety and rights; and
 3
            (e)       Of totally inadequately training CITY Police Officers, DOES 1-5, with
 4
            respect to shooting at occupied vehicles and moving vehicles and with respect to
 5
            the use of deadly force.
 6
     53.    By reason of the aforementioned policies and practices of Defendants DOES 6-
 7
     10, PLAINTIFF was severely injured and subjected to pain and suffering.
 8
     54.    Defendants DOES 6-10, together with various other officials, whether named or
 9
     unnamed, had either actual or constructive knowledge of the deficient policies, practices
10
     and customs alleged in the paragraphs above. Despite having knowledge as stated
11
     above these defendants condoned, tolerated and through actions and inactions thereby
12
     ratified such policies. Said defendants also acted with deliberate indifference to the
13
     foreseeable effects and consequences of these policies with respect to the constitutional
14
     rights of PLAINTIFF, and other individuals similarly situated.
15
     55.    By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
16
     other wrongful acts, Defendants DOES 6-10, acted with an intentional, reckless, and
17
     callous disregard for the life of PLAINTIFF and his constitutional rights. Defendants
18
     DOES 6-10, each of their actions were willful, wanton, oppressive, malicious,
19
     fraudulent, and extremely offensive and unconscionable to any person of normal
20
     sensibilities.
21
     56.    Furthermore, the policies, practices, and customs implemented and maintained
22
     and still tolerated by Defendants DOES 6-10, were affirmatively linked to and were a
23
     significantly influential force behind the injuries of PLAINTIFF.
24
     57.    By reason of the aforementioned acts and omissions of Defendants DOES 6-10,
25
     Plaintiff was caused to incur medical expenses, and will incur medical expenses in the
26
     future and loss of income and earning capacity.

                                                           11
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 12 of 19 Page ID #:12




 1
     58.    Accordingly, Defendants DOES 6-10, each are liable to PLAINTIFF for
 2
     compensatory damages under 42 U.S.C. § 1983.
 3
     59.    PLAINTIFF is claiming past and future medical expenses, past and future pain
 4
     and suffering, past and future emotional distress and past and future loss of income.
 5
     PLAINTIFF is also seeking attorney fees under this claim for relief.
 6
                                     FOURTH CLAIM FOR RELIEF
 7
                      Municipal Liability – Failure to Train (42 U.S.C. § 1983)
 8
                      (By all Plaintiffs against Defendants DOES 6-10 and CITY)
 9
     60.    Plaintiff repeats and realleges each and every allegation in paragraphs 1 through
10
     59 of this Complaint with the same force and effect as if fully set forth herein. While
11
     acting under the color of state law and within the course and scope of their employment
12
     as police officers for the CITY police department, DOES 1-5’s shooting of
13
     PLAINTIFF, who was unarmed at the time of the shooting, who never attempted to
14
     strike anyone with the car he was driving and who never physically injured anyone
15
     during the incident, deprived PLAINTIFF of his rights and liberties secured to him by
16
     the Fourth Amendment, including his right to be free from unreasonable search and
17
     seizure.
18
     61.    The training policies of the defendant CITY police department were not adequate
19
     to train its police officers, including but not limited to, DOES 1-5, with regards to using
20
     deadly force, shooting at moving and occupied vehicles and with regards to racial
21
     profiling. As a result, CITY police officers, including DOES 1-5, are not able to handle
22
     the usual and recurring situations with which they must deal, including stopping or
23
     pulling over vehicles and investigating vehicles occupied by subjects or suspects. These
24
     inadequate training policies existed prior to the date of this incident and continue to this
25
     day.
26


                                                           12
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 13 of 19 Page ID #:13




 1
     62.    The Defendant CITY police department was deliberately indifferent to the known
 2
     or obvious consequences of its failure to train its police officers, including DOES 1-5,
 3
     adequately with regards to shooting at moving vehicles and occupied vehicles. This
 4
     inadequate training includes failing to teach officers to get out of the path of moving
 5
     vehicles, to move or jump out of the way if a vehicle is in your path, instead of shooting
 6
     at it, that shooting at moving vehicles is highly disfavored because it is highly
 7
     ineffective and dangerous and is most likely to result in the driver of the vehicle losing
 8
     control of said vehicle, which would be a danger to the driver of the vehicle, their
 9
     passengers and others.
10
     63.    The failure of the Defendant CITY police department to provide adequate
11
     training with regards to shooting at moving and occupied vehicles, caused the
12
     deprivation of the PLAINTIFF’s rights by DOES 1-5. In other words, the Defendant’s
13
     failure to train is so closely related to the deprivation of the PLAINTIFF’s rights as to
14
     be the moving force that caused the ultimate injury.
15
     64.    By failing to provide adequate training CITY’s police officers, including DOES
16
     1-5, Defendants DOES 6-10, acted with an intentional, reckless, and callous disregard
17
     for the life of PLAINTIFF and PLAINTIFF’s constitutional rights. Defendants DOES
18
     6-10, each of their actions were willful, wanton, oppressive, malicious, fraudulent, and
19
     extremely offensive and unconscionable to any person of normal sensibilities.
20
     65.    By reason of the aforementioned acts and omissions of Defendants DOES 6-10,
21
     PLAINTIFF was caused to incur past medical expenses and it is anticipated that he will
22
     incur medical expenses in the further. Further, PLAINTIFF suffered or will suffer, loss
23
     of past and future income.
24
     66.    Accordingly, Defendants DOES 6-10, each are liable to PLAINTIFF for
25
     compensatory damages under 42 U.S.C. § 1983.
26


                                                           13
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 14 of 19 Page ID #:14




 1
     67.    PLAINTIFF is claiming past and future medical expenses, past and future pain
 2
     and suffering, past and future emotional distress and past and future loss of income.
 3
     PLAINTIFF is also seeking attorney fees under this claim for relief.
 4
                                       FIFTH CLAIM FOR RELIEF
 5
                        Municipal Liability— Ratification (42 U.S.C. § 1983)
 6
                      (By all Plaintiffs against Defendants DOES 6-10 and CITY)
 7
     68.    PLAINTIFF repeats and realleges each and every allegation in paragraphs 1
 8
     through 67 of this Complaint with the same force and effect as if fully set forth herein.
 9
     69.    DOES 1-5 acted under color of law when they shot PLAINTIFF. DOES 1-5’s
10
     shooting of PLAINTIFF was excessive and unreasonable because PLAINTIFF was
11
     unarmed at the time of the shooting, PLAINTIFF never attempted to strike anyone with
12
     the car he was driving and he never physically injured anyone during the incident.
13
     Further, the acts of DOES 1-5 deprived PLAINTIFF of his particular rights under the
14
     United States Constitution.
15
     70.    DOES 6-10 acted under color of state law. DOES 6-10 had final policymaking
16
     authority of Defendant CITY concerning the acts of DOES 1-5.
17
     71.    DOES 6-10 ratified DOES 1-5’s acts, that is DOES 6-10 knew of and specifically
18
     made a deliberate choice to approve DOES 1-5’s acts and the basis for it.
19
     72.    PLAINTIFF is claiming past and future medical expenses, past and future pain
20
     and suffering, past and future emotional distress and past and future loss of income.
21
     PLAINTIFF is also seeking attorney fees under this claim for relief.
22

23                                  SIXTH CLAIM FOR RELIEF
                                    Battery (Cal. Govt. Code § 820)
24
                         (By Plaintiffs against Defendant DOES 1-5 and CITY)
25
     73.    PLAINTIFF repeats and re-alleges each and every allegation in paragraphs 1
26
     through 72 of this Complaint with the same force and effect as if fully set forth herein.
                                                           14
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 15 of 19 Page ID #:15




 1
     74.    DOES 1-5, while working as police officers for the CITY Police Department, and
 2
     acting within the course and scope of their duties, intentionally shot PLAINTIFF,
 3
     causing an incapacitated PLAINTIFF to lose control of his vehicle.
 4
     75.    As a result of the actions of DOES 1-5, PLAINTIFF suffered severe pain and
 5
     suffering and loss of income and earnings capacity. DOES 1-5 had no legal
 6
     justification for using force against PLAINTIFF, and said Defendants’ use of force
 7
     while carrying out their police duties was an unreasonable use of force.
 8
     76.    As a direct and proximate result of Defendants’ conduct as alleged above,
 9
     PLAINTIFF suffered extreme and severe mental anguish and pain and has been injured
10
     in mind and body, including permanent paralysis, disfigurement and scarring.
11
     PLAINTIFF is also claiming past and future loss of income.
12
     77.    Defendant DOES 1-5 violated the CITY police department policy regarding
13
     shooting at moving vehicles.
14
     78.    CITY is vicariously liable for the wrongful acts of DOES 1-5 pursuant to section
15
     815.2 of the California Government Code, which provides that a public entity is liable
16
     for the injuries caused by its employees within the scope of the employment if the
17
     employee’s act would subject him or her to liability.
18
     79.    The conduct of DOES 1-5 was malicious, wanton, oppressive, and accomplished
19
     with a conscious disregard for the rights of PLAINTIFF, entitling PLAINTIFF to an
20
     award of exemplary and punitive damages.
21
     80.    PLAINTIFF is claiming past and future medical expenses, past and future pain
22
     and suffering, past and future emotional distress and past and future loss of income.
23
     ///
24
     ///
25
     ///
26


                                                           15
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 16 of 19 Page ID #:16




 1
                                    SEVENTH CLAIM FOR RELIEF
 2
                                                 NEGLIGENCE
 3
                                            (Cal. Govt. Code § 820)
 4
                                     (By Plaintiff against all Defendants)
 5
     81.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1 through
 6
     80 of this Complaint with the same force and effect as if fully set forth herein.
 7
     82.    The actions and inactions of the Defendants were negligent and reckless,
 8
     including but not limited to:
 9
            (a)     the failure to properly and adequately assess the need to use force or
10
            deadly force against PLAINTIFF;
11
            (b)     the negligent tactics and handling of the situation with PLAINTIFF,
12
            including pre-shooting negligence;
13
            (c)     the negligent detention, arrest and use of force, including deadly force,
14
            against PLAINTIFF;
15
            (d)     the failure to provide prompt medical care to PLAINTIFF;
16
            (e)     the negligent handling of evidence and witnesses;
17
            (f)     violating CITY police department’s policy regarding shooting at moving
18
            vehicles; and
19
            (g)     shooting PLAINTIFF’s vehicle multiple times while he was inside the
20
            vehicle, causing him to lose control over the vehicle.
21
     83.    As a direct and proximate result of Defendants’ conduct as alleged above, and
22
     other undiscovered negligent conduct, PLAINTIFF was caused to suffer severe pain
23
     and suffering and a loss of earnings capacity.
24
     84.    CITY is vicariously liable for the wrongful acts of DOES 1-5 pursuant to section
25
     815.2 (a) of the California Government Code, which provides that a public entity is
26


                                                           16
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 17 of 19 Page ID #:17




 1
     liable for the injuries caused by its employees within the scope of the employment if the
 2
     employee’s act would subject him or her to liability.
 3
     85.      PLAINTIFF is claiming past and future medical expenses, past and future pain
 4
     and suffering, past and future emotional distress and past and future loss of income.
 5
                                      EIGHTH CLAIM FOR RELIEF
 6
                             Violation of Bane Act (Cal. Civil Code § 52.1)
 7
                                 (By Plaintiff against DOES 1-5 and CITY)
 8
     86.      PLAINTIFF repeats and realleges each and every allegation in paragraphs 1
 9
     through 85 of this Complaint with the same force and effect as if fully set forth herein.
10
     87.      California Civil Code, Section 52.1 (the Bane Act), prohibits any person from
11
     interfering with another person’s exercise or enjoyment of his constitutional rights by
12
     threats, intimidation, or coercion. DOES 1-5 intentionally and recklessly used
13
     excessive and unreasonable force against PLAINTIFF in order to prevent him from
14
     exercising his rights, including his right to be free from excessive and unreasonable
15
     force.
16
     88.      Defendant DOES 1-5’s use of deadly force against PLAINTIFF was excessive
17
     and unreasonable under the circumstances, especially since PLAINTIFF was unarmed
18
     at the time of the shooting, he never attempted to strike anyone with the car he was
19
     driving and he never physically injured anyone during the incident. Defendants’ actions
20
     thus deprived PLAINTIFF of his right to be free from unreasonable searches and
21
     seizures under the Fourth Amendment and applied to state actors by the Fourteenth
22
     Amendment.
23
     89.      DOES 1-5, while working as police officers for the CITY Police Department, and
24
     acting within the course and scope of their duties, interfered with or attempted to
25
     interfere with the rights of PLAINTIFF to be free from unreasonable searches and
26
     seizures, to equal protection of the laws, to access to the courts, and to be free from

                                                           17
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 18 of 19 Page ID #:18




 1
     state actions that shock the conscience, by threatening or committing acts involving
 2
     violence, threats, coercion, or intimidation.
 3
     90.    PLAINTIFF reasonably believed that if he exercised his rights, including his civil
 4
     rights, DOES 1-5 would commit acts involving violence, threats, coercion, or
 5
     intimidation against them or their property.
 6
     91.     PLAINTIFF was caused to suffer extreme mental and physical pain and
 7
     suffering, including permanent paralysis and loss of earnings/ earning capacity.
 8
     92.    The conduct of DOES 1-5 was a substantial factor in causing the harms, losses,
 9
     injuries, and damages of PLAINTIFF.
10
     93.    CITY is vicariously liable for the wrongful acts of DOES 1-10, pursuant to
11
     section 815.2(a) of the California Government Code, which provides that a public entity
12
     is liable for the injuries caused by its employees within the scope of the employment if
13
     the employee’s act would subject him or her to liability.
14
     94.    The conduct of DOES 1-5 was malicious, wanton, oppressive, and accomplished
15
     with a conscious disregard for the rights of PLAINTIFF, entitling him to an award of
16
     exemplary and punitive damages.
17
     95.     PLAINTIFF is claiming past and future medical expenses, past and future pain
18
     and suffering, past and future emotional distress and past and future loss of income.
19
     PLAINTIFF is also seeking attorney fees under this claim for relief.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26


                                                           18
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
Case 5:21-cv-01099-JGB-SP Document 1 Filed 06/29/21 Page 19 of 19 Page ID #:19




 1
                                           PRAYER FOR RELIEF
 2
     WHEREFORE, Plaintiff requests entry of judgment in their favor and against
 3
     Defendants City of Ontario, and Does 1-10, inclusive, as follows:
 4
     A.     For general damages in the amount to be proven at trial;
 5
     B.     For special damages according to proof; including past and future medical
 6
     expenses and loss of income;
 7
     C.     For punitive damages in an amount to be proven at trial;
 8
     D.     For interest;
 9
     E.     For reasonable costs of this suit and attorneys’ fees; and
10
     F.     For such further other relief as the Court may deem just, proper, and appropriate;
11
     and
12
     G.     For treble damages under Civil Code Section 52.1.
13

14

15

16   Dated: June 29, 2021                         By             s/ Eric Valenzuela
                                                    Dale K. Galipo
17
                                                    Eric Valenzuela
18                                                  Attorneys for Plaintiffs
19

20

21

22

23

24

25
26


                                                           19
     ____________________________________________________________________________________________________________
                                               Complaint for Damages
